Exhibit 10.2

 



Execution Version



 



FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT, dated as of December 20,
2019 (this “Amendment”), to the Credit Agreement referenced below is by and
among ELANCO ANIMAL HEALTH INCORPORATED, an Indiana corporation (the
“Borrower”), the Lenders identified on the signature pages hereto and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, credit has been extended to the Borrower pursuant to the Term Loan
Credit Agreement (as further amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of September 5,
2018, among the Borrower, the Lenders party thereto and the Administrative
Agent; and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement on the terms
set forth herein;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.             Defined Terms. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided to such terms in the
Credit Agreement.

 

Section 2.             Amendments.

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by
inserting in such Section the following definitions in the appropriate
alphabetical order:

 

“Escrow Securities” means any Debt of the Borrower or any Subsidiary secured by
a Lien described under Section 8.02(s).

 

(b)           The definition of “Consolidated Interest Charges” in Section 1.01
of the Credit Agreement is hereby amended by adding the clause “; provided,
further, that there shall be excluded from Consolidated Interest Charges any
interest, premium payments, debt discount, fees, charges and related expenses in
connection with any Escrow Securities” after “4/3” and before the “.” of the
definition.

 

(c)           The definition of “Consolidated Total Debt” in Section 1.01 of the
Credit Agreement is hereby amended by adding the clause “; provided that there
shall be excluded from Consolidated Total Debt the proceeds of any Escrow
Securities” after “Liens” and before the “.” of the definition.

 

(d)           The definition of “Permitted Debt” in Section 1.01 of the Credit
Agreement is hereby amended by (i) adding the clause “, (viii) Debt with respect
to any Escrow Securities and any Guarantee thereof and (ix)” after “funds” and
before the “and (viii)” of the definition and (ii) deleting “and (viii)”.

 





 

 

(e)           Section 8.02 of the Credit Agreement is hereby amended by deleting
the last “and” in clause (q) and adding an “and” at the end of clause (r).

 

(f)           A new Section 8.02(s) is added to the end of Section 8.02 of the
Credit Agreement to read as follows:

 

(s)        Liens on any amounts held by a trustee under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions.

 

(g)           Section 8.05 of the Credit Agreement is hereby adding “and Section
8.02(s)” at the end of the first parenthetical.

 

Section 3.               Conditions Precedent. The amendments set forth in
Section 2 of this Amendment shall only become effective on the date (the “First
Amendment Effective Date”) when each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:

 

(a)           receipt by the Administrative Agent (or its counsel) from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission or other electronic communication) of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment; and

 

(b)           the Borrower shall have paid (or caused to be paid) all reasonable
and documented accrued fees and expenses of the Administrative Agent (including
the reasonable and documented fees and expenses of counsel to the Administrative
Agent).

 

Section 4.              Amendment is a “Loan Document”. This Amendment is a Loan
Document and all references to a “Loan Document” in the Credit Agreement and the
other Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

 

Section 5.              Reaffirmation of Representations and Warranties; No
Default. The Borrower represents and warrants to the Administrative Agent and
each Lender that, immediately after giving effect to this Amendment, (a) the
representations and warranties of the Borrower contained in Article V of the
Credit Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection with the Credit Agreement
or any other Loan Document, are true and correct in all material respects (or,
to the extent such representation or warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct in all respects as
drafted) on and as of the First Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) as of such
earlier date and (b) no Default exists.

 



2

 

 

Section 6.             Reaffirmation of Obligations. The Borrower (a)
acknowledges and consents to all of the terms and conditions of this Amendment,
(b) affirms all of its obligations under the Loan Documents and (c) agrees that
this Amendment and all documents executed in connection herewith do not operate
to reduce or discharge the Borrower’s obligations under the Loan Documents.

 

Section 7.             No Other Changes. Except as modified hereby, all of the
terms and provisions of the Loan Documents shall remain in full force and
effect.

 

Section 8.             Counterparts; Delivery. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original. This Amendment shall be effective upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by an
officer of the Borrower and by the Required Lenders.

 

Section 9.             Governing Law. This Amendment shall be deemed to be a
contract made under, and for all purposes shall be construed in accordance with,
the laws of the State of New York.

 

[Signatures begin on the following page]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 



  ELANCO ANIMAL HEALTH INCORPORATED,
a Delaware limited liability company, as Borrower                   By: /s/
Jeffrey N. Simmons     Name: Jeffrey N. Simmons     Title: President and Chief
Executive Officer

 



[Signature Page to First Amendment to Term Loan Credit Agreement]



 



 



 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent                   By: /s/
Joseph McShane     Name: Joseph McShane     Title: Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  AGCHOICE FARM CREDIT, as Lender                   By: /s/ William Frailey    
Name: William Frailey     Title: Assistant Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  AgCountry Farm Credit Services, FLCA (fka FCS
Commercial Finance Group, for AgCountry Farm
Credit Services, FLCA), as Lender                   By: /s/ Erik Knight    
Name: Erik Knight     Title: Assistant Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Farm Credit Services of America, PCA, as Lender                   By: /s/ Curt
A. Brown     Name: Curt A. Brown     Title: Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  AGFIRST FARM CREDIT BANK, as Lender                   By: /s/ Matthew H.
Jeffords     Name: Matthew H. Jeffords     Title: Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Associated Bank, N.A., as Lender                   By: /s/ Thomas Schlehubar  
  Name: Thomas Schlehuber     Title: Senior Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Banco de Credit e Inversiones SA – Miami Branch, as Lender                  
By: /s/ Juan Segundo     Name: Juan Segundo     Title: MSVP – Head of Corporate
                  By: /s/ Ana C. Escudero     Name: Ana C. Escudero     Title:
MSVP, Head of Risk Management

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  BNP PARIBAS, as Lender                   By: /s/ Michael Pearce     Name:
Michael Pearce     Title: Managing Director                   By: /s/ John Bosco
    Name: John Bosco     Title: Managing Director

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Farm Credit Bank of Texas, as Lender                   By: /s/ Alan Robinson  
  Name: Alan Robinson     Title: Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  U.S. Bank National Association, as Lender                   By: /s/ Joseph M.
Schnorr     Name: Joseph M. Schnorr     Title: Senior Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  TD Bank, N.A., as Lender                   By: /s/ Shivani Agarwal     Name:
Shivani Agarwal     Title: Senior Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Citibank N.A., as Lender                   By: /s/ Pranjal Gambhir     Name:
Pranjal Gambhir     Title: Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  BANK OF AMERICA, N.A., as Lender                   By: /s/ Darren Merten    
Name: Darren Merten     Title: Vice President

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Farm Credit Mid-America, PCA, as Lender                   By: /s/ Tim J.
Fraley     Name: Tim J. Fraley     Title: Senior Credit Officer Capital Markets

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  GreenStone Farm Credit Services, ACA, as Lender                   By: /s/
Bradley K. Hibbert     Name: Bradley K. Hibbert     Title: VP of Capital Markets

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

 

  Compeer Financial PCA, as Lender                   By: /s/ Daniel J. Best    
Name: Daniel J. Best     Title: Director, Capital Markets

 

[Signature Page to First Amendment to Term Loan Credit Agreement]

 



 



 

